Per curiam.
Delivered by Kent, justice. This is a
cause on certiorari from a justice’s judgment. The plaintiff is toll gatherer at one of the gates of the first company of the western turnpike road, and the suit below was upon the 15th sedion of the act, R. L, vol. 2, p. 395. The question submitted is, as to the true construdion of the 11th sedion of the ad, p. 393. The gates on that road, except the one upon the Schoharie bridge, are all required to be not less than ten miles from each other, and the 11th sedion gives the toll therein established for any number of miles not less than ten in length of said road, and so in proportion for any greater or lesser distance. These last words can be satisfied, by applying them to tire greater or ■lesser distance above ten miles. The gates may be twelve, or fifteen, or twenty miles apart, and then the toll is to be assessed rateably, according to the distance, which c.annot, however, be less than ten miles, This construdion is the only one that is reasonable, and it will satisfy the words,. The idea that the company must vary the toll at every ten mile gate, on the suggestion that a person has used the road for a less distapce than ten miles is inadmissible, because impradicable, The toll-gatherer has no means of knowing whether the traveller has rode ten miles, or a less distance, previous to his arrival at the gate. If this suggestion was allowed to be a ground of redudion of toll, it would open a door to the greatest imposition and fraud upon the company, and it cannot be considered as within the meaning and spirit of the ad, especially as the wprds can be satisfied by the other construdion, which is a natural, just, and pradicable construdion. Judgment of reversal, therefore, must be entered,
Radcliffe, justice, gave no opinion, being interested as q
stockholder.